           Case 1:18-cv-07952-ALC-SLC Document 63 Filed 04/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RICHARD SHEERIN,
                          Plaintiff,

         -v-
                                                            CIVIL ACTION NO.: 18 Civ. 7952 (ALC) (SLC)
TUTOR PERINI CORPORATION, et al.,                                              ORDER

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Attorney Joseph E. Gorczyca of Morgan Levine Dolan, P.C., has filed a motion to withdraw as

counsel for the plaintiff, Richard Sheerin, and for a charging lien against any proceeds of this litigation

(the “Motion”). ECF No. 62. In support of his Motion, Mr. Gorczyca claims Mr. Sheerin “refuses to

cooperate in the prosecution of his action” and, in particular, refuses to attend a Court-ordered medical

examination. Id. at 4 ¶ 7. Mr. Gorczyca served the Motion on Mr. Sheerin. Id. at 4, ¶ 8; Ex. 1.

         By May, 5, 2021, Mr. Sheerin may file a response to the Motion. Mr. Gorczyca is directed to

provide a copy of this Order to Mr. Sheerin and to ensure any response by Mr. Sheerin is filed on ECF.


Dated:          New York, New York
                April 21, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
